Cassoday, C. J.
It appears from the record that July 26, 1893, the Columbian Publishing Company recovered judgment against the defendant F. J. Isaac for $32.98; that a transcript thereof was filed and docketed in the circuit court July 31, 1893; that execution was issued thereon, and re*542turned wholly unsatisfied; that supplementary proceedings were thereupon had, and the plaintiff duly appointed a receiver, and qualified as such; that the plaintiff, as such receiver, thereupon commenced this action to set aside a conveyance of the land described, from the defendant F. J. IsaacT to his son, the defendant Joseph Isaac, made two days after the commencement of the action before the justice, on- the ground that such conveyance was made without consideration and to defraud the creditors of the said F. J. Isaac.
Upon issue being joined and trial had, the court found, in effect, the facts stated, and also that such conveyance was without any valuable or adequate consideration, and made for the purpose of defrauding the creditors, and especially the Columbian Publishing Company; that Joseph took the deed with full knowledge of the facts stated; that the property conveyed was not exempt from execution; and that all the allegations of the complaint were true. And, as conclusions of law, the court found, in effect, that the plaintiff was entitled to judgment against the defendants for a sum not named; and'that the deed from F. J. Isaac to Joseph Isaac be, and the same was thereby, set aside as to the plaintiff, as such receiver; and that the judgment of the Co-lumbian Company was thereby made a lien upon said premises therein described. From a judgment entered thereon accordingly the defendants bring this appeal.
We are constrained to hold that the findings of fact are supported by the evidence. The only error in the judgment .is that it contains a personal judgment against both defendants for the amount of the judgment recovered before the justice, together with the costs thereon. For that error, that portion of the judgment against the defendants personally is reversed, and the balance thereof is affirmed. No costs are allowed to either party on this appeal, except the plaintiff must pay the fees of the clerk of this court. • •
By the Gom't.— Ordered accordingly.